     Case 2:20-cv-07062-GW-AFM Document 1 Filed 08/06/20 Page 1 of 9 Page ID #:1




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 4
     Phone: 323-306-4234
 5   Fax: 866-633-0228
     tfriedman@toddflaw.com
 6
     abacon@toddflaw.com
 7   Attorneys for Plaintiff
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
                                              )    Case No.
11   TERRY FABRICANT, ABANTE                  )
     ROOTER AND PLUMBING, INC.,               )    CLASS ACTION
12
     and SID NAIMAN individually and on )
13   behalf of all others similarly situated, )    COMPLAINT FOR VIOLATIONS
14                                            )    OF:
     Plaintiffs,                              )
15                                            )       1.      NEGLIGENT VIOLATIONS
                                                              OF THE TELEPHONE
16          vs.                               )               CONSUMER PROTECTION
                                              )               ACT [47 U.S.C. §227(b)]
17                                                    2.      WILLFUL VIOLATIONS
     FIRST CHOICE DEBT SOLUTIONS, )
                                                              OF THE TELEPHONE
18   LLC, and DOES 1 through 10,              )               CONSUMER PROTECTION
19   inclusive, and each of them,             )               ACT [47 U.S.C. §227(b)]
                                              )
20   Defendant.                               )
                                              )    DEMAND FOR JURY TRIAL
21
                                              )
22
                                              )
23                                            )
24
                                              )
                                              )
25                                            )
26
27         Plaintiffs TERRY FABRICANT, ABANTE ROOTER AND PLUBING,
28   INC., and SID NAIMAN (“Plaintiffs”), individually and on behalf of all others


                                CLASS ACTION COMPLAINT
                                             -1-
     Case 2:20-cv-07062-GW-AFM Document 1 Filed 08/06/20 Page 2 of 9 Page ID #:2




 1   similarly situated, allege the following upon information and belief based upon
 2   personal knowledge:
 3                               NATURE OF THE CASE
 4         1.     Plaintiffs bring this action individually and on behalf of all others
 5   similarly situated seeking damages and any other available legal or equitable
 6   remedies resulting from the illegal actions of FIRST CHOICE DEBT
 7   SOLUTIONS, LLC (“Defendant”), in negligently, knowingly, and/or willfully
 8   contacting Plaintiffs on Plaintiffs’ cellular telephones in violation of the Telephone
 9   Consumer Protection Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related
10   regulations, thereby invading Plaintiffs’ privacy.
11                              JURISDICTION & VENUE
12         2.     Jurisdiction is proper under 28 U.S.C. § 1331. Plaintiff also seeks up
13   to $1,500.00 in damages for each call in violation of the TCPA, which, when
14   aggregated among a proposed class in the thousands, exceeds the $5,000,000.00
15   threshold for federal court jurisdiction.       Therefore, both federal question
16   jurisdiction and the damages threshold under the Class Action Fairness Act of 2005
17   (“CAFA”) are present, and this Court has jurisdiction.
18         3.     Venue is proper in the United States District Court for the Central
19   District of California pursuant to 28 U.S.C. § 1391(b) and because Defendant does
20   business within the State of California and at least one Plaintiff resides in Los
21   Angeles County.
22                                        PARTIES
23         4.     Plaintiff, TERRY FABRICANT (“Fabricant”), is a natural person
24   residing in Los Angeles County, California and is a “person” as defined by 47
25   U.S.C. § 153 (39).
26         5.     Plaintiff, ABANTE ROOTER AND PLUMBING (“Abante”), is a
27   “person” as defined by 47 U.S.C. § 153 (39) residing in Almeda County, California.
28         6.     Plaintiff, SID NAIMAN (“Naiman”), is a natural person residing in


                                 CLASS ACTION COMPLAINT
                                              -2-
     Case 2:20-cv-07062-GW-AFM Document 1 Filed 08/06/20 Page 3 of 9 Page ID #:3




 1   Butte County, California and is a “person” as defined by 47 U.S.C. § 153 (39).
 2         7.      Defendant,    FIRST      CHOICE       DEBT      SOLUTIONS,         LLC
 3   (“Defendant”) is a New Jersey limited liability company and a debt related
 4   company, and is a “person” as defined by 47 U.S.C. § 153 (39).
 5         8.      The above named Defendant, and its subsidiaries and agents, are
 6   collectively referred to as “Defendants.” The true names and capacities of the
 7   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 8   currently unknown to Plaintiffs, who therefore sue such Defendants by fictitious
 9   names. Each of the Defendants designated herein as a DOE is legally responsible
10   for the unlawful acts alleged herein. Plaintiffs will seek leave of Court to amend
11   the Complaint to reflect the true names and capacities of the DOE Defendants when
12   such identities become known.
13         9.      Plaintiffs are informed and believe that at all relevant times, each and
14   every Defendant was acting as an agent and/or employee of each of the other
15   Defendants and was acting within the course and scope of said agency and/or
16   employment with the full knowledge and consent of each of the other Defendants.
17   Plaintiffs are informed and believe that each of the acts and/or omissions
18   complained of herein was made known to, and ratified by, each of the other
19   Defendants.
20                              FACTUAL ALLEGATIONS
21         10.     Beginning in or around April 2018, Defendant contacted Fabricant on
22   his cellular telephone number ending in -1083, in an attempt to solicit him to
23   purchase Defendant’s services.
24         11.     Beginning in or around April 2018, Defendant contacted Abante on
25   its cellular telephone number ending in -5903, in an attempt to solicit it to purchase
26   Defendant’s services.
27         12.     Beginning in or around April 2018, Defendant contacted Naiman on
28   his cellular telephone number ending in -5502, in an attempt to solicit him to


                                 CLASS ACTION COMPLAINT
                                              -3-
     Case 2:20-cv-07062-GW-AFM Document 1 Filed 08/06/20 Page 4 of 9 Page ID #:4




 1   purchase Defendant’s services.
 2          13.    Defendant used an “automatic telephone dialing system” as defined
 3   by 47 U.S.C. § 227(a)(1) to place its calls to Plaintiffs seeking to solicit its services.
 4          14.    Defendant contacted or attempted to contact Plaintiffs from telephone
 5   numbers including 415-347-8015, 713-444-4561, and 405-235-8772.
 6          15.    Defendant’s calls constituted calls that were not for emergency
 7   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
 8          16.    During all relevant times, Defendant did not possess Plaintiffs’ “prior
 9   express consent” to receive calls using an automatic telephone dialing system or an
10   artificial or prerecorded voice on their cellular telephones pursuant to 47 U.S.C. §
11   227(b)(1)(A).
12          17.    Defendant placed multiple calls soliciting its business to Plaintiffs on
13   their cellular telephones ending in -1083, -5903, and -5502 in or around April 2018.
14          18.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
15   64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
16                                 CLASS ALLEGATIONS
17          19.    Plaintiffs bring this action individually and on behalf of all others
18   similarly situated, as members of the proposed class (“The Class”). The class
19   concerning the ATDS claim for no prior express consent is defined as follows:
20
                   All persons within the United States who received any
21                 solicitation/telemarketing   telephone       calls   from
22                 Defendant to said person’s cellular telephone made
                   through the use of any automatic telephone dialing
23
                   system or an artificial or prerecorded voice and such
24                 person had not previously consented to receiving such
25
                   calls within the four years prior to the filing of this
                   complaint through to the date of class certification
26
27          20.    Plaintiffs represent, and are members of, The Class, consisting of all
28   persons within the United States who received any collection telephone calls from


                                  CLASS ACTION COMPLAINT
                                                -4-
     Case 2:20-cv-07062-GW-AFM Document 1 Filed 08/06/20 Page 5 of 9 Page ID #:5




 1   Defendant to said person’s cellular telephone made through the use of any
 2   automatic telephone dialing system or an artificial or prerecorded voice and such
 3   person had not previously not provided their cellular telephone number to
 4   Defendant within the four years prior to Class certification.
 5         21.    Defendant, its employees and agents are excluded from The Class.
 6   Plaintiffs do not know the number of members in The Class, but believe the Class
 7   members number in the thousands, if not more. Thus, this matter should be
 8   certified as a Class Action to assist in the expeditious litigation of the matter.
 9         22.    The Class Members are so numerous that the individual joinder of all
10   of its members is impractical. While the exact number and identities of The Class
11   members are unknown to Plaintiffs at this time and can only be ascertained through
12   appropriate discovery, Plaintiffs are informed and believe and thereon allege that
13   The Class includes thousands of members.            Plaintiffs allege that The Class
14   members may be ascertained by the records maintained by Defendant.
15         23.    Plaintiffs and members of The Class were harmed by the acts of
16   Defendant in at least the following ways: Defendant illegally contacted Plaintiffs
17   and Class members via their cellular telephones thereby causing Plaintiffs and
18   Class members to incur certain charges or reduced telephone time for which
19   Plaintiffs and Class members had previously paid by having to retrieve or
20   administer messages left by Defendant during those illegal calls, and invading the
21   privacy of said Plaintiffs and Class members.
22         24.    Common questions of fact and law exist as to all members of The
23   Class which predominate over any questions affecting only individual members of
24   The Class. These common legal and factual questions, which do not vary between
25   Class members, and which may be determined without reference to the individual
26   circumstances of any Class members, include, but are not limited to, the following:
27                a.     Whether, within the four years prior to the filing of this
28                       Complaint, Defendant made any telemarketing/solicitation call


                                 CLASS ACTION COMPLAINT
                                               -5-
     Case 2:20-cv-07062-GW-AFM Document 1 Filed 08/06/20 Page 6 of 9 Page ID #:6




 1                       (other than a call made for emergency purposes or made with
 2                       the prior express consent of the called party) to a Class member
 3                       using any automatic telephone dialing system or any artificial
 4                       or prerecorded voice to any telephone number assigned to a
 5                       cellular telephone service;
 6                b.     Whether Plaintiffs and the Class members were damaged
 7                       thereby, and the extent of damages for such violation; and
 8                c.     Whether Defendant should be enjoined from engaging in such
 9                       conduct in the future.
10         25.    As persons that received numerous telemarketing/solicitation calls
11   from Defendant using an automatic telephone dialing system or an artificial or
12   prerecorded voice, without Plaintiffs’ prior express consent, Plaintiffs are asserting
13   claims that are typical of The Class.
14         26.    Plaintiffs will fairly and adequately protect the interests of the
15   members of The Class. Plaintiffs have retained attorneys experienced in the
16   prosecution of class actions.
17         27.    A class action is superior to other available methods of fair and
18   efficient adjudication of this controversy, since individual litigation of the claims
19   of all Class members is impracticable. Even if every Class member could afford
20   individual litigation, the court system could not. It would be unduly burdensome
21   to the courts in which individual litigation of numerous issues would proceed.
22   Individualized litigation would also present the potential for varying, inconsistent,
23   or contradictory judgments and would magnify the delay and expense to all parties
24   and to the court system resulting from multiple trials of the same complex factual
25   issues. By contrast, the conduct of this action as a class action presents fewer
26   management difficulties, conserves the resources of the parties and of the court
27   system, and protects the rights of each Class member.
28         28.    The prosecution of separate actions by individual Class members


                                 CLASS ACTION COMPLAINT
                                              -6-
     Case 2:20-cv-07062-GW-AFM Document 1 Filed 08/06/20 Page 7 of 9 Page ID #:7




 1   would create a risk of adjudications with respect to them that would, as a practical
 2   matter, be dispositive of the interests of the other Class members not parties to such
 3   adjudications or that would substantially impair or impede the ability of such non-
 4   party Class members to protect their interests.
 5         29.    Defendant has acted or refused to act in respects generally applicable
 6   to The Class, thereby making appropriate final and injunctive relief with regard to
 7   the members of the Class as a whole.
 8                             FIRST CAUSE OF ACTION
 9          Negligent Violations of the Telephone Consumer Protection Act
10                                      47 U.S.C. §227(b).
11                                 On Behalf of the Class
12         30.    Plaintiffs repeat and incorporate by reference into this cause of action
13   the allegations set forth above.
14         31.    The foregoing acts and omissions of Defendant constitute numerous
15   and multiple negligent violations of the TCPA, including but not limited to each
16   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
17   47 U.S.C. § 227 (b)(1)(A).
18         32.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
19   Plaintiffs and the Class Members are entitled an award of $500.00 in statutory
20   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
21         33.    Plaintiffs and the Class members are also entitled to and seek
22   injunctive relief prohibiting such conduct in the future.
23
24                           SECOND CAUSE OF ACTION
25    Knowing and/or Willful Violations of the Telephone Consumer Protection
26                                             Act
27                                      47 U.S.C. §227(b)
28                                 On Behalf of the Class


                                  CLASS ACTION COMPLAINT
                                                -7-
     Case 2:20-cv-07062-GW-AFM Document 1 Filed 08/06/20 Page 8 of 9 Page ID #:8




 1         34.    Plaintiffs repeat and incorporate by reference into this cause of action
 2   the allegations set forth above.
 3         35.    The foregoing acts and omissions of Defendant constitute numerous
 4   and multiple knowing and/or willful violations of the TCPA, including but not
 5   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
 6   and in particular 47 U.S.C. § 227 (b)(1)(A).
 7         36.    As a result of Defendant’s knowing and/or willful violations of 47
 8   U.S.C. § 227(b), Plaintiffs and the Class members are entitled an award of
 9   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
10   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
11         37.    Plaintiffs and the Class members are also entitled to and seek
12   injunctive relief prohibiting such conduct in the future.
13                                PRAYER FOR RELIEF
14   WHEREFORE, Plaintiffs request judgment against Defendant for the following:
15                             FIRST CAUSE OF ACTION
16          Negligent Violations of the Telephone Consumer Protection Act
17                                      47 U.S.C. §227(b)
18                As a result of Defendant’s negligent violations of 47 U.S.C.
19                §227(b)(1), Plaintiffs and the Class members are entitled to and
20                request $500 in statutory damages, for each and every violation,
21                pursuant to 47 U.S.C. 227(b)(3)(B).
22                Any and all other relief that the Court deems just and proper.
23                           SECOND CAUSE OF ACTION
24    Knowing and/or Willful Violations of the Telephone Consumer Protection
25                                            Act
26                                      47 U.S.C. §227(b)
27                As a result of Defendant’s willful and/or knowing violations of 47
28                U.S.C. §227(b)(1), Plaintiffs and the Class members are entitled to


                                 CLASS ACTION COMPLAINT
                                               -8-
     Case 2:20-cv-07062-GW-AFM Document 1 Filed 08/06/20 Page 9 of 9 Page ID #:9




 1                and request treble damages, as provided by statute, up to $1,500, for
 2                each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
 3                U.S.C. §227(b)(3)(C).
 4                Any and all other relief that the Court deems just and proper.
 5         38.    Pursuant to the Seventh Amendment to the Constitution of the United
 6   States of America, Plaintiffs are entitled to, and demand, a trial by jury.
 7
           Respectfully Submitted this 6th Day of August, 2020.
 8
                                LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 9
10                                     By: /s/ Todd M. Friedman
                                           Todd M. Friedman
11
                                           Law Offices of Todd M. Friedman
12                                         Attorney for Plaintiffs
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                              -9-
